DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-11, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by YAMAZAKI (JP 2004117519 A).
Re claim 1, Yamazaki teaches a variable magnification optical system constituted
by, in consecutive order from an object: a first lens group having negative refractive power (see numeral L1); a second lens group having positive refractive power (see numeral L2); a third lens group having negative refractive power (see numeral L3); a fourth lens group having negative refractive power (see numeral L4); and a fifth lens group having positive refractive power (see numeral L5), wherein the system performs varying magnification by changing a distance between the first lens group and the second lens group, a distance between the second lens group and the third lens group, a distance between the third lens group and the fourth lens group, and a distance between the fourth lens group and the fifth lens group (see figure 1), the first lens group has, in order from an object side, a first negative lens, a second negative lens, a third negative lens and a positive lens (see numeral L1), and the first lens group is moved along an optical axis upon varying magnification (description line 6).
	Re claim 3, Yamazaki teaches wherein the second lens group, the third lens group and the fourth lens group are moved toward the object side upon varying magnification (see figure 1).
	Re claim 5, Yamazaki teaches wherein each of the first negative lens and the second negative lens is a single lens ( see L1 lenses 2 and 3).
	Re claim 6, Yamazaki teaches wherein the first negative lens is a meniscus lens (see L1 lens 2).
	Re claim 7, Yamazaki teaches wherein the second negative lens has an aspherical surface (see L1 lens 3).
	Re claim 8, Yamazaki teaches wherein the third negative lens is a biconcave lens (see L1 lens 4).
	Re claim 9, Yamazaki teaches wherein the first negative lens is a meniscus lens (see L1 lens 2).
	Re claim 10, Yamazaki teaches wherein the second negative lens has an aspherical surface (see L1 lens 3).
	Re claim 11, Yamazaki teaches wherein the third negative lens is a biconcave lens (see L1 lens 4).
	Re claim 14, Yamazaki teaches wherein the third lens group consists of one lens component (see L3).
	Re claim 17, Yamazaki teaches an optical apparatus having the variable magnification optical system of claim 1 mounted thereon (see abstract).
	Re claim 18, Yamazaki teaches a method for manufacturing a variable magnification optical system, wherein the variable magnification optical system is constituted by, in consecutive order from an object: a first lens group having negative refractive power (see L1); a second lens group having positive refractive power (see L2); a third lens group having negative refractive power (see L3); a fourth lens group having negative refractive power (see L4); and a fifth lens group having positive refractive power (see L5), the method comprising: arranging the respective lens groups in a lens barrel such that the system performs varying magnification by changing a distance between the first lens group and the second lens group, a distance between the second lens group and the third lens group, a distance between the third lens group and the fourth lens group, and a distance between the fourth lens group and the fifth lens group (see figure 1); configuring the first lens group to have, in order from an object side, a first negative lens, a second negative lens, a third negative lens and a positive lens (see L1); and arranging the first lens group to be moved along an optical axis upon varying magnification (see description line 6). 



Allowable Subject Matter
Claims 2, 4, 12, 13, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 2, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein one lens group among the second to fifth lens groups 1s fixed along the optical axis upon varying magnification; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 4, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the first lens group is temporarily moved toward the image side upon varying magnification from a wide-angle end state to a telephoto end state; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 12, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein  the following conditional expression is satisfied: 0.350 < f1/f4 < 0.750 where fl: a focal length of the first lens group f4: a focal length of the fourth lens group; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 13, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the second lens group consists of five lenses; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 15, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the fourth lens group has an aspherical lens surface closest to an image; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 16, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the following conditional expression is satisfied: 1.100 < A(T3.5)/A(T4.0) < 5.000 where 5 A(T3.5): an asphericity at a point on the aspherical surface where light corresponding to F-value of 3.5 passes through the aspherical surface in a telephoto end state A(T4.0): an asphericity at a point on the aspherical surface where light corresponding to F-value of 4.0 passes through the aspherical surface in a telephoto end state; recited together in combination with the totality of particular features/limitations recited therein

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872